Per Curiam.
Pursuant to the order of reversal of the Court of Appeals (Matter of Crittenden, 280 N. Y. 492) this matter was again referred to the same official referee for further hearing. The parties appeared before him and stipulated in evidence a copy of the contract of November 10, 1923, signed by Crittenden and Malley together with certain evidence given by Crittenden in an accounting action brought by Malley against Crittenden under said contract. Certain other documents were stipulated in evidence. Crittenden did not take the witness stand in the resubmission hearing. The official referee has reported the proceedings to this court together with his findings and a motion has been made to confirm his findings and supplemental report. The learned official referee reports in substance that he has examined the new matter presented, particularly the contract of November 10, 1923, between Crittenden and Malley, and that he had reconsidered the original testimony presented before him and he again concludes that Crittenden was illegally investing his ward’s funds either for his own personal benefit or for his own benefit as paid attorney for Hetzler and that Crittenden was thereby guilty at least of “ professional misconduct * * * or any conduct prejudicial to the administration of justice ” under subdivision 2 of section 88 of the Judiciary Law. The official referee offered no suggestion as to the punishment to be inflicted, leaving that to this court. We have re-examined the testimony offered on the original hearing and we *116have examined and considered the testimony and documentary evidence offered by Crittenden on the rehearing and the supplemental report of the official referee and we reach the conclusion that the new evidence in no way mitigates the offense of which Crittenden was found guilty on the original hearing. The original and the supplemental report of the official referee should be confirmed and an order of disbarment should be entered.
All concur. Present — Crosby, P. J., Taylor, Dowling and Harris, JJ.
Report of the referee confirmed and order of disbarment entered.